DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 1, lines 13-17 have been amended as follows:
wherein the PSTA, determines a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance , where the differential distance is determined based on the times when the first packet and the second packet are received by the PSTA, and the broadcasted time stamps of the corrected first PS-TOA and the TOD of the second packet.

In claim 7, lines 18-21 have been amended as follows:
wherein the PSTA, determines a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance , where the differential distance is determined based on the times when the first packet and the second packet are received by the PSTA, and the broadcasted time stamps of the corrected first PS-TOA and the TOD of the second packet.

In claim 21, line 4, "at least one of" has been deleted.

In claim 21, lines 9-12 have been amended as follows:
a passive station (PSTA) comprising a processor configured to determine times when the first packet and the second packet are received at the PSTA, and determine a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance , where the differential distance is determined based on the times when the first packet and the second packet are received, and the broadcasted time stamps.

Authorization for this examiner's amendment was given in a telephone interview with Robert Griffith on June 15, 2022.

Allowable Subject Matter
Claim(s) 1-12 and 21 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"reporting, by the RSTA, the first PS-TOA to the ISTA; ... broadcasting, by the RSTA, time stamps of the corrected first PS-TOA and a time of departure (TOD) of the second packet; wherein a passive station (PSTA) determines times when the first packet and the second packet are received at the PSTA; and wherein the PSTA, determines a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance between the PSTA and the ISTA, where the differential distance is determined based on the times when the first packet and the second packet are received by the PSTA, and the broadcasted time stamps of the corrected first PS-TOA and the TOD of the second packet".
quoted from claim 7, in combination with the claim as a whole:
	"report the first PS-TOA to the ISTA; ... broadcast, by the RSTA, time stamps of the corrected first PS-TOA and a time of departure (TOD) of the second packet; wherein a passive station (PSTA) determines times when the first packet and the second packet are received at the PSTA, and wherein the PSTA, determines a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance between the PSTA and the ISTA, where the differential distance is determined based on the times when the first packet and the second packet are received by the PSTA, and the broadcasted time stamps of the corrected first PS-TOA and the TOD of the second packet".
quoted from claim 21, in combination with the claim as a whole:
	"a responder station (RSTA) comprising a processor configured to ... report the first PS-TOA to the ISTA, and broadcast time stamps of a corrected first PS-TOA and a time of departure (TOD) of a second packet; ... a passive station (PSTA) comprising a processor configured to determine times when the first packet and the second packet are received at the PSTA, and determine a differential distance between a first distance and a second distance, where the first distance is a distance between the PSTA and the RSTA, and the second distance is a distance between the PSTA and the ISTA, where the differential distance is determined based on the times when the first packet and the second packet are received, and the broadcasted time stamps".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648





/BERNARR E GREGORY/Primary Examiner, Art Unit 3648